DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is Examiner’s reasons for allowance:
The active agent recited in the instant claims is free of art.  Closest art is WO2010098297 which teaches compounds having a phenyl group linked to an isoxazole 5-(cyclobutyl-carboximide) moiety.  The compound sin the art are not taught as modulators of CFTR activity.  There is no motivation to make alterations to the compound of the art that would lead to the instantly claimed compound.
 
Conclusion
Claims 1, 12, 13, 15, 20-23, 25, 27, 29 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YEVGENY VALENROD/Primary Examiner, Art Unit 1628